DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillstead (US Pat. No. 4,885,003) in view of Panian (US Pub. No. 2018/0042628 A1).
Regarding claims 1- 2, 4- 5, 9- 10, Hillstead discloses a macerating element for macerating a blockage or clot, comprising: 
a tubular shaft (48) (Figs. 1- 4) comprising a distal end and a proximal end; and 
an expandable basket (18) (Figs. 1, 3- 4) disposed at the distal end of the tubular shaft (48), wherein the expandable basket (18) comprises a plurality of struts (30, 40) (Figs. 1, 3- 4) that form a braiding pattern (Col. 2, l. 32- 53 - - woven, interlaced filaments form double tubular mesh assembly 18), wherein the expandable basket (18) is configured to rotate to macerate the blockage or clot (Col. 4, l. 66- Col. 5, l. 11 - - rotating to “shave” or cut off pieces of plaque).
Hillstead does not disclose 
claim 1) wherein the braiding pattern of the expandable basket comprises a pick per inch that ranges from 2 to 10;
(claim 2) wherein the diameter of the expandable basket in a collapsed configuration ranges from 1 mm to 5 mm, and wherein the diameter of the expandable basket in an expanded configuration ranges from 5 mm to 30 mm;
(claim 4) wherein the expandable basket comprises 12-18 struts;
(claim 5) wherein the plurality of struts comprise a flattened configuration with rounded edges;
(claim 9) wherein the outer tubular shaft is formed from the plurality of struts of the expandable basket with a similar braiding pattern, and wherein the picks per inch of the outer tubular shaft is different from the picks per inch of the expandable basket;
(claim 10) wherein the outer tubular shaft comprises a transition point, wherein the picks per inch of the outer tubular shaft transition from the picks per inch of the outer tubular shaft to the picks per inch of the expandable basket.
However, Panian teaches an expandable basket that may be rotated during blood clot removal to cause the blood clot to be disrupted in order to further expedite clot removal (Ps. [0055], [0088])
(claim 1) wherein the braiding pattern of the expandable basket comprises a pick per inch that ranges from 2 to 10 (P. [0084] - - about 5-50 picks per inch falls within the claimed range of from 2 to 10);
(claim 2) wherein the diameter of the expandable basket in a collapsed configuration ranges from 1 mm to 5 mm, and wherein the diameter of the expandable basket in an expanded configuration ranges from 5 mm to 30 mm (Ps. [0080], [0083] - -
(claim 4) wherein the expandable basket comprises 12-18 struts (P. [0084] - - 8-72 strands falls within the claimed range of 12-18 struts);
(claim 5) wherein the plurality of struts comprise a flattened configuration with rounded edges (P. [0080] - - oval wire, flat wires are interpreted as having a flattened configuration with rounded edges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to dimension the braiding pattern, diameter, and the number and configuration of struts of the expandable basket associated with Hillstead as taught by Panian because it would provide dimensional and material characteristics that result in radial forces on the expandable basket when expanded in a blood vessel (Panian - - P. [0084]).  The motivation for the modification would have been to allow the expandable braid to expand outwardly against the blood vessel wall forming a shield that prevents thromboembolic mass or any of its parts, including small particles, from distal flow (Panian - - Ps. [0011], [0116]).
Modified Hillstead further disclosing 
(claim 10) wherein the outer tubular shaft (16) comprises a transition point, wherein the outer tubular shaft transitions to the expandable basket (Hillstead - - Col. 2, l. 38- 40 - - a proximal end 31 of the outer tubular mesh is fixed to the distal end of the catheter 16), but Hillstead does not disclose 
claim 9) wherein the outer tubular shaft is formed from the plurality of struts of the expandable basket with a similar braiding pattern, and wherein the picks per inch of the outer tubular shaft is different from the picks per inch of the expandable basket;
(claim 10) wherein the outer tubular shaft comprises a transition point, wherein the picks per inch of the outer tubular shaft transition from the picks per inch of the outer tubular shaft to the picks per inch of the expandable basket.
However, Panian teaches an expandable basket that may be rotated during blood clot removal to cause the blood clot to be disrupted in order to further expedite clot removal (Ps. [0055], [0088]) such that when Panian is combined with Hillstead
(claim 9) the outer tubular shaft associated with Hillstead is formed from the plurality of struts of the expandable basket with a similar braiding pattern, and wherein the picks per inch of the outer tubular shaft is different from the picks per inch of the expandable basket (See Figs. 14A- 14B) (Ps. [0125] - [0126] - - expandable braids do not have uniform number of picks per inch along the braid length);
(claim 10) the outer tubular shaft associated with Hillstead comprises a transition point, wherein the picks per inch of the outer tubular shaft transitions from the picks per inch of the outer tubular shaft to the picks per inch of the expandable basket (See Figs. 14A- 14B) (Ps. [0125] - [0126] - - expandable braids do not have uniform number of picks per inch along the braid length).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the distal end of the outer tubular shaft associated with Hillstead such that the picks per inch of the distal end of the catheter are different from the picks per inch of the expandable basket such that the 
Regarding claim 3, Hillstead in view of Panian disclose the apparatus of claim 1, Hillstead further disclosing wherein the tubular shaft (48) comprises a lumen that extends from the proximal end to the distal end (See Fig. 1) (Col. 2, l. 57- 60 - - flush tube 48).
Regarding claim 6, Hillstead in view of Panian disclose the apparatus of claim 1, Hillstead further disclosing further comprising an outer tubular shaft (16) (Figs. 1- 2) that is disposed around the tubular shaft (48), wherein a distal end of the outer tubular shaft (16) is coupled to the expandable basket (18) (See Fig. 1) (Col. 2, l. 38- 40).
Regarding claim 7, Hillstead in view of Panian disclose the apparatus of claim 6, Hillstead further disclosing wherein a second lumen is disposed between the tubular shaft (48) and the outer tubular shaft (16) (See Fig. 3 - - inner tubular mesh 38 is disposed in the second lumen between the tubular shaft (48) and the outer tubular shaft (16)).
Regarding claim 8, Hillstead in view of Panian disclose the apparatus of claim 6, Hillstead further disclosing wherein the outer tubular shaft (16) and the tubular shaft (48) move axially relative to each other, and wherein axial movement of the outer tubular shaft (16) and the tubular shaft (48) in relation to each other is configured to expand and collapse the expandable basket (18) (See Figs. 3 and 4) (Col. 3, l. 42- 48; Col. 4, l. 3- 17; Col. 4, l. 51- 55).
Regarding claim 11, Hillstead discloses a macerating system for macerating a blockage or clot, comprising: 
a handle (12) (Fig. 1); 
a catheter (16) (Figs. 1- 2) that extends from a distal end of the handle (12); and 
a macerating element partially disposed within the catheter (16) comprising: 
a tubular shaft (48) (Figs. 1- 4) comprising a distal end and a proximal end; and 
an expandable basket (18) (Figs. 1, 3- 4) disposed at the distal end of the tubular shaft (48), wherein the expandable basket (18) is configured to rotate to macerate the blockage or clot (Col. 4, l. 66- Col. 5, l. 11 - - rotating to “shave” or cut off pieces of plaque), wherein the expandable basket (18) comprises a plurality of struts (30, 40) (Figs. 1, 3- 4) that form a braiding pattern (Col. 2, l. 32- 53 - - woven, interlaced filaments form double tubular mesh assembly 18).
Hillstead does not disclose 
(claim 11) wherein the braiding pattern of the expandable basket comprises a pick per inch that ranges from 2 to 5.

(claim 11) wherein the braiding pattern of the expandable basket comprises a pick per inch that ranges from 2 to 5 (P. [0084] - - about 5-50 picks per inch falls within the claimed range of from 2 to 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to dimension the braiding pattern of the expandable basket associated with Hillstead as taught by Panian because it would provide dimensional characteristics that result in radial forces on the expandable basket when expanded in a blood vessel (Panian - - P. [0084]).  The motivation for the modification would have been to allow the expandable braid to expand outwardly against the blood vessel wall forming a shield that prevents thromboembolic mass or any of its parts, including small particles, from distal flow (Panian - - Ps. [0011], [0116]).
Regarding claim 12, Hillstead in view of Panian discloses the system of claim 11, Hillstead further disclosing wherein the handle (12) comprises a rotational speed control mechanism (120) (Fig. 1) for controlling the rotational speed of the expandable basket (18) (Col. 4, l. 22- 33 - - SCR motor speed control circuit).
Regarding claim 13, Hillstead in view of Panian discloses the system of claim 11, Hillstead further disclosing wherein the handle (12) comprises a diameter control mechanism for controlling the diameter of the expandable basket (18) during a procedure (Col. 3, l. 42- 63 - - axial movement of tubular shaft (48), which controls 
Regarding claim 19, Hillstead in view of Panian discloses the system of claim 13, Hillstead further disclosing wherein the diameter control mechanism comprises a slider (100) (Fig. 1) that slides along a slider track (98) (Fig. 1), wherein the position of the slider (100) along the slider track determines the diameter of the expandable basket (18) (Col. 4, l. 3- 17; Col. 3, l. 42- 63).
Claims 14- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillstead (US Pat. No. 4,885,003) in view of Panian (US Pub. No. 2018/0042628 A1) as applied to claim 12 above, and further in view of Mark (US Pub. No. 2010/0249817 A1).
Regarding claims 14- 15, Hillstead in view of Panian disclose the system of claim 12, Hillstead further disclosing rotation of an inner tubular mesh relative to an outer tubular mesh (Col. 1, l. 57- 60), but Hillstead in view of Panian does not disclose 
(claim 14) a sensor for measuring angular velocity;
(claim 15) a plurality of magnets.
Mark teaches removing tissue by rotating an inner cannula (76) (Figs. 2- 3, 8- 14, 20, 25- 27, 33) relative to an outer cannula (44) (Figs. 1- 3, 8- 14, 20- 21A, 23, 25- 2, 30- 34) in the same field of endeavor to perform a cutting operation (P. [0086])
(claim 14) wherein the rotational speed control mechanism comprises a sensor (174) (Figs. 22- 24) for measuring the angular velocity of the inner cannula (76) (Ps. [0090], [0100] - -provides a cutter speed signal that is proportional to the motor speed);

It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system of Hillstead in view of Panian in order to include a sensor and a plurality of magnets to the motor output shaft/tubular shaft rotating the inner tubular mesh as taught by Mark because it would generates a signal indicative of the rotational position of magnets relative to the rotational position of the sensor (Mark - - P. [0087]).  The motivation for the modification would have been to determine the position of the inner tubular mesh associated with Hillstead in view of Panian with respect to the position of the outer tubular mesh associated with Hillstead in view of Panian, thereby allowing for the calculation of the rotational speed of the inner tubular mesh associated with Hillstead in view of Panian (Mark - - Ps. [0087], [0090], [0100]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillstead (US Pat. No. 4,885,003) in view of Panian (US Pub. No. 2018/0042628 A1), Mark (US Pub. No. 2010/0249817 A1) and Sutton et al. (US Pub. No. 2017/0020556 A1).
Regarding claims 16, Hillstead in view of Panian and Mark disclose the system of claim 15, but Hillstead in view of Panian and Mark does not disclose
(claim 16) wherein the rotational speed control mechanism comprises three configurations.

(claim 16) wherein the rotational speed control mechanism comprises three configurations, an off configuration wherein the angular velocity of the expandable basket is zero, a low configuration wherein the angular velocity of the expandable basket is between 500 and 5,000 rpm, and a high configuration wherein the angular velocity of the expandable basket is between 1,000 and 10,000 rpm (P. [0010] - - different rotational velocity configurations including 0 rpm, 0 to 500 rpm and 0 to 1,000 rpm, each of which fall in the claimed ranges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the rotational control mechanism associated with Hillstead in view of Panian and Mark to include three configurations as taught by Sutton because it allows a physician to choose between a low rotational velocity and a high rotational velocity during operations (Sutton - - P. [0010]).  The motivation for the modification would have been to allow a physician to select a rotational velocity depending on upon such circumstances as the diameter of the blood vessel, the rigidity of the blood clot, presence of anatomical features (such as venous valves) whether the device is seeking to penetrate the clot (requiring a narrow diameter) or is trying to scour the walls of the blood vessel after most of the clot has been removed (requiring a wider diameter) (Sutton - - P. [0010]).
Claims 17- 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillstead (US Pat. No. 4,885,003) in view of Panian (US Pub. No. 2018/0042628 A1), Mark (US Pub. No. 2010/0249817 A1) and Sutton et al. (US Pub. No. 2017/0020556 A1) as applied to claim 16 above and in further view of Benjamin et al. (US Pub. No. 2018/0235652 A1).
Regarding claims 17- 18, Hillstead in view of Panian, Mark and Sutton disclose the system of claim 16, but Hillstead in view of Panian, Mark and Sutton does not disclose 
(claim 17) a rotational speed control indicator;
(claim 18) a rotational speed control processor.
However, Benjamin teaches a rotational atherectomy device in the same field of endeavor having a rotational speed control mechanism 
(claim 17) wherein the rotational speed control mechanism further comprises an indicator (152, 252) (Figs. 1, 16) to indicate the configuration of the rotational speed control mechanism (150, 250) (Figs. 1, 16) (Ps. [0098] - [0099] - - user interface 252 includes readily understandable and convenient-to-use selectable inputs 254 that correspond to the rotational speed at which the drive shaft will be driven by the controller 250 as shown in Fig. 16);
(claim 18) wherein the rotational speed control mechanism comprises a processor (150, 250) (Figs. 1, 16) that communicates with a motor (described, not shown) (Ps. [0060], [0095]) that rotates the abrasive elements (138) (Fig. 1), wherein the processor (150, 250) further communicates with the sensor (described, not shown) (Ps. [0066]- [0067]), wherein the processor (150, 250) is configured to increase or decrease the angular velocity produced by the motor (described, not shown) (Ps. [0060], [0095]) to increase or decrease the angular velocity of the abrasive elements (138) based on the angular velocity determined by the sensor (described, not shown) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the rotational control mechanism associated with Hillstead in view of Panian, Mark and Sutton to include an indicator and a processor as taught by Benjamin because it notifies the physician of the rpm of the motor detected by the sensor during the procedure (Benjamin - - P. [0066]).  The motivation for the modification would have been to permit the physician to selectively increase or decrease the rotational speed of the device in response to the indicator (Benjamin - - P. [0066]).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillstead (US Pat. No. 4,885,003) in view of Panian (US Pub. No. 2018/0042628 A1) as applied to claim 19 above, and further in view of Stevens-Wright (US Pat. No. 5,383,852).
Regarding claim 20, Hillstead in view of Panian discloses the system of claim 19, but Hillstead in view of Panian does not disclose a plurality of pads.  However, Stevens-Wright teaches a catheter handle actuator (12, 80R, 80L) (Figs. 1, 14) having a slider (140) (Fig. 14) movable within a slot or slider track (138) (Fig. 14)
(claim 20) wherein the slider (140) engages with a plurality of pads (150, 154) that are disposed within a housing (80R, 80L) (Fig. 14) along the slider track (138), wherein the plurality of pads (150, 154) comprise a greater coefficient of friction than the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the slider and slider track associated with Hillstead in view of Panian in order to include a plurality of pads because it would provide constant friction during sliding movement of the slider (Stevens-Wright - - Col. 10, l. 40- 55).  The motivation for the modification would have been to prevent inadvertent slipping out of position of the slider, thereby maintaining the desired position of the slider until the additional friction of the pads are overcome (Stevens-Wright - - Col. 10, l. 40- 55).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771